I concur in the decision affirming the judgment and final order of the trial court but prefer to point out specifically that there appears to this branch of the court no conflict in the provisions of the contract under examination. Consideration for the transfer of the stock is $1 and $50 per week for the balance of the lifetimes of Charles S. and Martha G. Strayer. There is no ambiguity in the language of the contract. Following the recital of the dollar terms, and referring to it directly, the contract says: "It is understood and agreed that this is the total price * * *."
The requirement for a notice in case of failure to pay any weekly payment bears no relation to the total purchase price but relates only to a method of payment. Guarantees of payment are provided by life insurance upon the life of Walter P. Miles and other provisions. Following provision for $10,000 in life insurance there is recited a requirement of notice in order to produce acceleration of the due date of the total amount due, a method of calculation of the accelerated sum by the use of mortality tables, the interest rate on the defaulted payments and, finally, a power of attorney to confess judgment.
There is no conflict of provisions. The calculated "total price" is $50 per week for the lifetimes of the Strayers. The provision for acceleration in case of default was an option given to the Strayers which they did not elect to exercise. A balance remains due and unpaid, as found by the trial court. A failure to give notice did not constitute a waiver of the balance of the "total price."
Counsel urges that the intention of the parties must be respected when a court is called upon to interpret a contract. In oral argument the contract was presented as an instrument designed to produce retirement income for the Strayers. Such may have been an incidental result but the language of the agreement is that of a contract for the sale of stock with deferred payment arranged and containing a device for acceleration of due date and judgment.
                      (Decided February 11, 1964.)
ON MOTION for rehearing.
BRYANT, J. The sole question before the court at this time arises upon a motion for rehearing filed on behalf of defendant *Page 154 
with respect to an opinion rendered by this court on January 7, 1964. In that opinion this court overruled the three errors assigned on behalf of defendant and affirmed the judgment of the court below.
The principal contentions of defendant in support of his motion for rehearing are, in substance, as follows: First, that the decision of this court on January 7, 1964, had the effect of rendering several paragraphs of the contract in question meaningless, while the construction urged by counsel for appellant gives meaning to all provisions of the contract; and, second, that the court in its opinion of January 7, 1964, erred in finding that Strayer did not, under the terms of the contract, waive any and every default thereby making an election.
It would seem clear that, under the contract, the Strayers, or the survivor, were entitled to receive weekly payments for life from Miles. It is also true that if Miles "shall fail to pay any weekly payment at due date" the Strayers had the right to make written demand on Miles for the defaulted payment and that the Strayers had a right to declare the contract in default and to demand a lump sum payment computed according to a formula in the contract. We believe that this was a right or a privilege and in no sense was obligatory on the Strayers for the reason that the contract in conferring this right expressly states it may be exercised "at his or her option." It would appear to be the contention of counsel for defendant that if a payment were defaulted by Miles, the Strayers, not at their option but as a requirement of the contract, were compelled either to declare the contract in default or forever lose their right to sue for the default installment or installments. The chief difficulty with this contention is that it renders meaningless the language "at his or her option."
We do not believe this interpretation is warranted. For the reasons set forth above, the motion for rehearing must be, and is, overruled.
Former judgment adhered to.
DUFFY, P. J., and TROOP, J., concur. *Page 155